DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  claim 8; “beam direction control unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “a calculation and storage unit that calculates and stores the respective system wavefront deviations of the optical system for pupil regions that are respectively illuminated in individual ones of the measurement steps, from a matching wavefront deviation portion in the captured interferograms" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of “a calculation and storage unit for calculating and storing the respective system wavefront deviations of the optical system for the pupil regions that are respectively illuminated in the individual measurement steps, on the basis of a matching wavefront deviation portion in the interferograms obtained …¶0040”. There is no disclosure of any particular structure, either explicitly or inherently, to perform “calculates and stores the respective system wavefront deviations of the optical system for pupil regions that are respectively illuminated in individual ones of the measurement steps, from a matching wavefront deviation portion in the captured interferograms”. The use of the term "calculation and storage unit" is not adequate structure for performing the limitation “calculates and stores the respective system wavefront deviations of the optical system for pupil regions that are respectively illuminated in individual ones of the measurement steps, from a matching wavefront deviation portion in the captured interferograms” because it does 
Accordingly, claim 8 is explicitly rejected as being indefinite, and claims 9-16 are rejected by virtue of their dependency on at least claim 8.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:

(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate .
Claims 9-16 are rejected by virtue of their dependency on claim 8, thereby containing all the limitations of the claim on which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 20 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “beam direction control unit” as found in claim 20 is a limitation that invokes 35 U.S.C. 112(b).
Claim limitation “a beam direction control unit configured to control the beam direction in a targeted manner" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) As described above, the disclosure does not provide adequate structure to perform the claimed function of removing noise from the appearance signals. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ARNZ et al. (US 20170336714 A1) (herein after ARNZ) in view of WEGMANN et al. (US 20180087891 A1) (herein after WEGMANN).
As to claim 17, ARNZ discloses a microlithographic projection exposure apparatus, comprising: 
an illumination device [The projection exposure apparatus includes a light source 54 for generating illumination light, for example in the UV, VUV or EUV spectral range, and an illumination unit 58] and a projection lens [12] [¶0072], and including an arrangement configured to measure a wavefront of radiation traveling through the projection lens and a device configured to vary a beam direction of the radiation during the wavefront measurement [¶0078, 0095][see abstract].


[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].


ARNZ discloses all the features of the claimed invention except the limitation such as: “designed for operation at an operating wavelength of less than 30 nm”.
However, WEGMANN from the same field of endeavor discloses an apparatus which is designed for operation at an operating wavelength of less than 30 nm [the projection lens 10 is embodied for microlithography with EUV radiation (extreme ultraviolet radiation) with a wavelength of less than 100 nm, in particular with a wavelength of approximately 13.5 nm or approximately 6.8 nm, and said projection lens therefore contains only optical elements operated in reflection…¶0079].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of ARNZ such that for operation at the operating wavelength of less than 30 nm as taught by WEGMANN, for the advantages such as: in order to obtain an optimum measurement.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ARNZ et al. in view of WEGMANN et al. and further in view of Endres et al. (US 20150092174 A1) (herein after Endres).
As to claim 18, ARNZ discloses the microlithographic projection exposure apparatus wherein the illumination device has a field facet mirror with a plurality of field facets (FF.sub.1, FF.sub.2, . . .) [¶0011].

ARNZ when modified by discloses WEGMANN all the features of the claimed invention except the limitation such as: “a pupil facet mirror with a plurality of pupil facets, wherein the field facets are configured to adjust independently of one another”.
However, Endres from the same field of endeavor discloses a pupil facet mirror with a plurality of pupil facets, wherein the field facets are configured to adjust independently of one another [¶0073-0074].
before the effective filing date of the invention was made to modify the device/method/system of ARNZ when modified by WEGMANN such that the pupil facet mirror with the plurality of pupil facets, wherein the field facets are configured to adjust independently of one another as taught by Endres, for the advantages such as: to increase the efficiency.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ARNZ et al. in view of WEGMANN et al. and further in view of Deck et al. (US 20030043380 A1) (herein after Deck).
As to claim 19, ARNZ when modified by discloses WEGMANN all the features of the claimed invention except the limitation such as: “The arrangement wherein the device comprises a diffuser configured to move by rotation and/or by translation.”.
However, Deck from the same field of endeavor discloses a diffuser configured to move by rotation and/or by translation [¶0075].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of ARNZ when modified by WEGMANN such that the diffuser configured to move by rotation and/or by translation, as taught by Deck, for the advantages such as: to improve the overall signal to noise ratio.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ARNZ et al. in view of WEGMANN et al. and further in view of Moriya et al. (US 20140191108 A1) (herein after Moriya).
As to claim 20, ARNZ when modified by discloses WEGMANN all the features of the claimed invention except the limitation such as: “The arrangement wherein the device comprises a beam direction control unit configured to control the beam direction in a targeted manner”.
However, Moriya from the same field of endeavor discloses a beam direction control unit configured to control the beam direction in a targeted manner [¶0059, 0061][see abstract].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of ARNZ when modified by WEGMANN such that the beam direction control unit configured to control the beam direction in the targeted manner, as taught by Moriya, for the advantages such as: in order to obtain an optimum measurement.


Allowable Subject Matter

Claims 1-7 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (ARNZ et al.) does not teach nor suggest in detail the limitations: 


As to claim 5, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein different angular distributions of the illumination light that is incident on the measurement mask are produced by a mirror arrangement of independently settable mirror elements; wherein the optical system is a projection lens of a microlithographic projection exposure apparatus; and wherein the wavefront effect of the projection lens is ascertained in a targeted fashion by setting the mirror arrangement for pupil regions which are illuminated during operation of the projection exposure apparatus” along with all other limitations of the claim. 

ARNZ et al. only teaches: The projection exposure apparatus includes a light source 54 for generating illumination light, for example in the UV, VUV or EUV spectral range, and an illumination unit 58. The illumination unit 58 guides the light from the light source 54 to a reticle 106, which is arranged in an object plane 20 of a projection lens 

Claims 2-4 and 6-7 are allowable due to their dependencies. 
The closest references, ARNZ et al. and WEGMANN et al. alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886